ON PETITION
ORDER
Fidelity National Information Services, Inc. et al. (Fidelity) submit a letter suggesting mootness of this petition for a writ of mandamus, because the United States District Court for the Eastern District of Texas has stayed proceedings in 2:13-cv-00431 pending its disposition of an unopposed motion to stay proceedings in that case. In this petition, Fidelity sought to direct the district court to stay proceedings in three cases before that court. We treat that letter as a motion to voluntarily dismiss this petition.
We note that, after the filing of this mandamus petition, the district court also granted motions to stay proceedings in the other two district court cases underlying this petition, 2:13-cv-00432 and 2:13-cv-00433.
Upon consideration thereof,
It Is Ordered That:
The motion to dismiss is granted and this petition is dismissed without prejudice to refiling. All pending motions are denied as moot.